Citation Nr: 1452597	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-22 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for residuals of prostate cancer, to include a radical retropubic prostatectomy, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to the prostate cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Video Conference hearing in February 2013 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

At the Veteran's February 2013 Travel Board hearing, he submitted additional evidence and waived initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2014).

The Virtual VA paperless claims processing system contains the transcript from the Veteran's February 2013 Video Conference hearing.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not contain any documents at this time.  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence weighs against finding that the Veteran served in the inland waterways of Vietnam, or that he otherwise served in or visited the Republic of Vietnam during the Vietnam Era, or that he was otherwise exposed to herbicides in service.

2.  The preponderance of the competent medical and other evidence of record shows that the Veteran's diabetes mellitus type II did not have its clinical onset during service, nor did it manifest within one year after discharge from service (or, indeed, until many years thereafter), and there is no such evidence linking it to service, to include herbicide exposure.  

3.  The preponderance of the competent medical and other evidence of record shows that the Veteran's prostate cancer (claimed as radical retropubic prostatectomy) did not have its clinical onset during service, nor did a malignant tumor manifest within one year after discharge from service (or, indeed, until many years thereafter), and there is no such evidence linking it to service, to include herbicide exposure.  

4.  The preponderance of competent and credible evidence weighs against finding that erectile dysfunction was demonstrated in-service or that a current diagnosis of erectile dysfunction is otherwise related to the Veteran's service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus type II was not incurred in or aggravated by service, and it may not be presumed to have been so incurred, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  Prostate cancer was not incurred in or aggravated by service, and it may not be presumed to have been so incurred, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

3. Service connection for erectile dysfunction is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in April 2010.  This letter notified the Veteran of the evidence needed to substantiate the claims for service connection (to include secondary service connection), as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  This letter also notified the Veteran of the evidence needed to substantiate a claim for service connection due to herbicide exposure.
      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Under the VCAA, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), and (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  However, in the instant case, the Board finds that other than the Veteran's naked allegations, the record does not indicate that his diabetes mellitus type II, prostate cancer, or erectile dysfunction may be associated with service as there is no evidence of disease or injury in service, recurrent symptoms or continuity of symptomatology since service or other possible association with service.  Furthermore, as will be discussed below, the Board finds that there is no credible evidence of record showing that the Veteran was exposed to herbicides in service.  For these reasons, a VA medical opinion is not necessary to decide the claims for service connection for these issues.  Id. at 81; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Service Connection 

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time is required, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

Additionally, certain chronic diseases, including diabetes type II and malignant tumors, may be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

III.  Diabetes Mellitus Type II and Residuals of Prostate Cancer

The Veteran contends that he is entitled to service connection for diabetes mellitus, type II, and residuals of prostate cancer because he was exposed to herbicides during his service on the USS Buck and the USS Long Beach off the coast of Vietnam.  During his February 2013 Board hearing, the Veteran testified that he served on ships in the coastal waters off Vietnam that were relatively close to shore.  He also testified that he served on a ship in the Gulf of Tonkin, which should be considered "brown water" service.

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have a disease listed in 38 C.F.R. § 3.309(e), and who served on active duty in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a)(6)(iii).  Diabetes mellitus type II and prostate cancer are such diseases.

VA has validly interpreted the "service in the Republic of Vietnam" language of the statute and regulation as requiring that a veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam Era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

It is undisputed that the Veteran has current diabetes mellitus, type II, and residuals of prostate cancer, as evidenced by private treatment records.  While the evidence of record shows that the Veteran has diabetes mellitus, type II, and residuals of prostate cancer, which are two of the specific diseases listed in 38 C.F.R. § 3.309(e), the Board finds that the Veteran did not serve in Vietnam under the above interpretation of the statute and regulation.

The Veteran's available service personnel records show that he served aboard the USS Long Beach from February 26, 1966, to October 30, 1967, and the USS Buck from November 27, 1967, to February 19, 1968.

In April 2010, the RO requested the dates the Veteran served in the Republic of Vietnam from the Joint Services Records Research Center (JSRRC).  The JSRRC was "unable to determine whether or not this Veteran served in the Republic of Vietnam.  The Veteran served aboard the USS Long Beach (CGN 9) which was in the official waters of the republic of Vietnam from 11/29/1966 to 01/06/1967; 02/01/1967 to 03/01/1967; 03/12/1967 to 04/07/1967; 05/05/1967 to 06/13/1967.  However, the record provides no conclusive proof of in-country service."

A DPRIES response dated in October 2010 indicated that the USS Long Beach commenced maneuvering three miles off the coast of Da Nang, but there were no records that the ship entered the brown waters of Vietnam, or that anyone on board physically served in Vietnam.

A review of the list of ships known to have "brown water" service and to have sent men ashore does not indicate that the USS Long Beach or the USS Buck went into inland waterways or sent servicemen ashore during the Veteran's service aboard the ships.  According to the list, regarding the USS Long Beach, "while anchored in Da Nang Harbor, deck logs showed that utility boats went ashore with passengers on May 5, 1968, and the captain's gig went ashore on September 4, 1969."  According to the list, the USS Buck "[o]perated on Mekong River delta and Saigon River during October 1966."  See http://www.publichealth.va.gov/exposures/agentorange/shiplist.

In October 2010, the RO issued a formal finding of a lack of information required to corroborate herbicide exposure.

Although the Veteran argued that the Gulf of Tonkin should be considered "brown water," the Board notes that the VA's Adjudication Procedures Manual Rewrite (M21-1MR) explains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  "Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along the RVN coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides, unless the Veteran served as a coxswain aboard ship and reports going ashore during anchorage."  VA Adjudication Procedures Manual Rewrite (M21-1MR), Part IV, Subpart ii, 1.H.28.h; see also VAOPGCPREC 27-97.   The Board therefore finds the Gulf of Tonkin is not an inland waterway.

As the Veteran has testified that he did not go ashore while serving aboard the USS Long Beach or the USS Buck, and the evidence does not otherwise suggest that he went ashore, the Board finds that the presumption of exposure to herbicides has not been met. Additionally, the Veteran has only stated that he was exposed to herbicides by being aboard  "blue water" ships off the coast of the Republic of Vietnam.  As noted above in Haas, the presumption of herbicide exposure is not extended to such service.  The Veteran has not presented any additional evidence of direct exposure to herbicides in service.  The record does not show that he was otherwise exposed to herbicides.  Accordingly, the Veteran is not entitled to presumptive service connection for diabetes mellitus type II or residuals of prostate cancer.

Although the Veteran has not been shown to warrant a regulatory presumption of service connection for his diabetes mellitus, type II, or his residuals of prostate cancer as a result of in-service herbicide exposure, his claims must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).

The Veteran's service treatment records are negative for any findings, complaints, or treatment related to diabetes mellitus, type II, or prostate cancer.  The first post-service treatment record documenting diabetes mellitus, type II, in the claims file is from January 2001.  The first post-service treatment record documenting prostate cancer in the claims file is from 2009.

Because the Veteran's diabetes mellitus, type II, and prostate cancer were not medically shown to have manifested to a compensable degree within the first post service year, there is no rebuttable presumption of service incurrence afforded to certain chronic diseases, to include diabetes mellitus, type II, and prostate cancer.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the Veteran has been very credible in his statements to the Board, and he has not alleged that symptoms of diabetes or prostate cancer had onset in service, or that he has had continuous symptoms of diabetes or prostate cancer since service.

Thus, the Veteran had no in-service evidence of diabetes mellitus or prostate cancer, and there is no credible evidence of exposure to herbicides in service.  Furthermore, the Veteran has not contended, and the claims file does not contain, any evidence that a competent medical professional has otherwise linked the Veteran's current diabetes mellitus type II or the Veteran's current residuals of prostate cancer to his active duty service.  Thus, service connection is not warranted.

In reaching this conclusion, the Board has considered the lay evidence offered by the Veteran to VA.  This includes his statements in which he asserted his belief that his claimed diabetes mellitus type II and residuals of prostate cancer disabilities are related to his in-service herbicide exposure.

To the extent that the Veteran himself contends that a medical relationship exists between his current claimed disabilities and service, the Board again acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's claimed diabetes mellitus and residuals of prostate cancer disabilities and service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current diabetes mellitus and residuals of prostate cancer disabilities and his service, to include as secondary to herbicide exposure. 

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for diabetes mellitus type II and residuals of prostate cancer must be denied.  See 38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

IV.  Erectile Dysfunction

The Veteran is seeking service for erectile dysfunction.  He contends that his erectile dysfunction is secondary to his nonservice-connected residuals of prostate cancer.

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for erectile dysfunction.

As an initial matter, the Board notes that the Veteran claimed that his erectile dysfunction is secondary to his prostate cancer.  However, service connection for prostate cancer has not been granted.  As the Veteran is not in receipt of service connection for prostate cancer, service connection for erectile dysfunction may not be granted as secondary to prostate cancer because prostate cancer is not a service-connected disability.  Where the claimed primary disability is not service-connected, secondary service connection cannot be granted.  38 C.F.R. § 3.310 (2014).

With regard to direct service connection, there is no evidence (nor has the Veteran alleged) that the Veteran's current erectile dysfunction is directly related to his active duty service.  38 C.F.R. § 3.303.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for erectile dysfunction.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for residuals of prostate cancer, to include a radical retropubic prostatectomy, is denied.

Entitlement to service connection for erectile dysfunction is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


